           Case 3:21-cv-00583-SRU Document 39 Filed 05/19/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

SARAH LAZOR, GRACE JOHNSON,                           )        Civil Action
MAGDALENE MLYNEK, LAURA                               )
BRADDICK, EMILY JONES, BAILEY                         )
HARRIS, MOLLY O’NEILL, TERESA                         )        Case No. 3:21cv583 (SRU)
NOBLES, EMMA PINCKNEY,                                )
JOSEPHINE LUBY, GAYANE                                )
GAVORKYAN, and JORDAN NANAI                           )
                                                      )
                        Plaintiffs,                   )
                                                      )
                 v.                                   )
                                                      )
UNIVERSITY OF CONNECTICUT,                            )
                                                      )
                        Defendant.                    )        May 18, 2021


  SUPPLEMENTAL PLAINTIFFS’ WITNESS AND EXHIBIT LIST FOR TRO HEARING

      I.     Exhibit List

Plaintiffs are expect to introduce the following exhibit:

 2h        Exhibit M attached to Dr. Lopiano’s report (p. 82)

Defendant objects to all exhibits from Dr. Lopiano’s report.


  No. Description of Exhibit
    1 September 5, 2019 email from Neal Eskin

   2a Table 1 from Dr. Lopiano’s report (p. 52) dated April 26, 2021

   2b Table 2 from Dr. Lopiano’s report (p. 53)

   2c Table 7 from Dr. Lopiano’s report (p. 82)

   2d Table 9 from Dr. Lopiano’s report (p. 95)

   2e Exhibit A to Dr. Lopiano’s report (CV: pp. 109-124 of report)

      2f Exhibit J attached to Dr. Lopiano’s report (p. 271)
         Case 3:21-cv-00583-SRU Document 39 Filed 05/19/21 Page 2 of 2




   2g Exhibit L attached to Dr. Lopiano’s report (p. 273)

   2h Exhibit M attached to Dr. Lopiano’s report (p. 82)


Plaintiffs reserve the right to introduce any and all of Defendant’s exhibits and any and all
exhibits deemed to be necessary in rebuttal or impeachment of any testimony or other
evidence offered by other parties to this action.
                                                   Respectfully submitted:


                                                   By:       /s/ Felice M. Duffy
                                                   Felice M. Duffy
                                                   Duffy Law, LLC
                                                   129 Church Street,
                                                   Suite 310
                                                   New Haven, CT 06510
                                                   Tel.: (203)946-2000
                                                   Email: felice@duffylawct.com
                                                   Federal Bar No.: ct21379


                                                    James C. Larew
                                                    Claire M. Diallo
                                                    504 E. Bloomington St.
                                                    Iowa City, Iowa 52245
                                                    Tel: 319.337.7079
                                                    Email: James.Larew@LarewLawOffice.com
                                                    Email: Claire.Diallo@LarewLawOffice.com

                                                   ATTORNEYS FOR PLAINTIFFS


                                       CERTIFICATION

        I hereby certify that a copy of the foregoing motion was emailed to Defendant and was

filed electronically and served by mail on anyone unable to accept electronic filing.


       Dated: May 19, 2021


                                                   /s/ Felice M. Duffy
                                                  Felice M. Duffy ct21379
